UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2454



KEITH MILLER,

                                              Plaintiff - Appellant,

          versus


ORANGEBURG, SOUTH CAROLINA CONSOLIDATED SCHOOL
DISTRICT FIVE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-98-1111-5-06BD)


Submitted:   May 23, 2000             Decided:   September 21, 2000


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura P. Valtorta, Columbia, South Carolina, for Appellant. Andrea
E. White, Thomas K. Barlow, DUFF, DUBBERLY, TURNER, WHITE & BOYKIN,
L.L.C., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Miller appeals the district court's order granting the

Defendant's motion for summary judgment in his racial discrimina-

tion employment action.   We have reviewed the record and the dis-

trict court's opinion and find no reversible error.     Accordingly,

we affirm on the reasoning of the district court.      See Miller v.

Orangeburg South Carolina Consol. Sch. Dist. Five, No. CA-98-1111-

5-06BD (D.S.C. Sept. 29, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2